Citation Nr: 1100172	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for scars, multiple residuals of fragment wounds, right calf.  

2.  Entitlement to a disability rating in excess of 10 percent 
for scar, residual of fragment wound, right leg, popliteal fossa.  

3.  Entitlement to a compensable rating for a scar, residual of a 
fragment wound, left foot.  

4.  Entitlement to a disability rating in excess of 10 percent 
for residuals of fragment wound, right leg, with retained foreign 
bodies.  

5.  Entitlement to a disability rating in excess of 10 percent 
for right ankle arthralgia.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The claim was previously before the Board in August 
2009, and was remanded for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review of the 
issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a January 2002 letter, the Veteran indicated that he desired 
an earlier effective date for his service-connected disabilities, 
which at that time included residuals of a fragment wound to the 
right leg with retained foreign bodies and scars of the left foot 
and left arm.  It does not appear that any action has been taken 
on these claims.  

The issue of an earlier effective date for service 
connection of residuals of a fragment wound to the right 
leg and scars of the left foot and left arm has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction, and the claim is 
referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, scars of the right 
calf have not exceeded a total area of 72 square inches, have not 
caused limitation of motion, and have not been found to be 
painful or unstable.  

2.  Throughout the rating period on appeal, scaring of the 
popliteal fossa, right leg, has not exceeded a total area of 12 
square inches, has not caused limitation of motion, and has not 
included more than one unstable scar.  

3.  Throughout the rating period on appeal, the scar of the left 
foot has not exceeded a total area of 6 square inches, has not 
caused limitation of motion, and has not been found to be painful 
or unstable.

4.  Throughout the rating period on appeal, residuals of fragment 
wound, right leg, with retained foreign bodies has been 
manifested by moderately severe symptoms, including pain, 
weakness, fatigue, and mild muscle atrophy, with retained foreign 
bodies.  

5.  Throughout the rating period on appeal, right ankle 
arthralgia has been manifested by marked limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for scars of the right calf are not met.  38 U.S.C.A. §§1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2010).  

2.  The criteria for a disability rating in excess of 10 percent 
for a scar of the popliteal fossa, right leg, are not met.  38 
U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 4.118, Diagnostic Codes 7801-7805 (2008); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2010).  

3.  The criteria for a compensable rating for a scar of the left 
foot are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.118, Diagnostic Codes 
7801-7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2010).  

4.  The criteria for a disability rating of 20 percent, but no 
higher, for residuals of fragment wound, right leg, with retained 
foreign bodies, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5310-5312 
(2010).

5.  The criteria for a disability rating in excess of 20 percent, 
but no higher, for right ankle arthralgia are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5270-5274 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [diagnostic 
codes]," and that the range of disability applied may be between 
0% and 100% "based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters 
dated in February 2004 and August 2004, which substantially 
complied with the notice requirements.  Complete notice was sent 
in January 2008, and the claims were readjudicated in September 
2008, November 2008, April 2009 and September 2010 Supplemental 
Statements of the Case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Ratings

The Veteran is seeking increased disability ratings for residuals 
of a fragment wound, right leg, with retained foreign bodies, and 
for a scar on his left foot resulting from a fragment wound in 
service.  Service connection for these disabilities was granted 
effective April 1979, and initial evaluations of 10 percent and 0 
percent, respectively, were assigned.  The ratings have been 
unchanged since that time.  

The Veteran is also seeking disability ratings in excess of 10 
percent for right ankle arthralgia, in excess of 20 percent for 
multiple scars on his right calf, and in excess of 10 percent for 
scars of the right leg, popliteal fossa.  Service connection for 
these conditions was awarded effective January 2002, and the 
current ratings have been continuously in effect since then.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, the intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Factual Background

The Veteran was afforded a VA examination of his joints in 
September 2004.  He reported pain in his right calf for which he 
takes over-the-counter medications.  He also described skin 
lesions on his calf which were occasionally ulcerated.  He stated 
that his activities were not limited because of his condition.  
On examination, there was muscle atrophy of .5 centimeters in 
right calf and three scars posteriorly.  Two scars measuring 6x1 
centimeters and 4x2 centimeters, respectively, were described as 
moderately tender, mildly to moderately depressed, and moderately 
hyperpigmented.  There was no ulceration, and the examiner stated 
that these scars are moderately disfiguring.  A third scar 
measured 2x2 centimeters and had a mild ulcer.  It was moderately 
tender and slightly fixed to the underlying tissue.  

The Veteran reported that he had experienced stiffness in his 
right knee since the time of his injury.  He stated that he had 
pain and cramping with prolonged sitting.  He also had pain with 
using the stairs, which limited his activities at work.  On 
examination, there were two scars in the popliteal region of the 
right leg, measuring 7 centimeters and 4 centimeters.  Both scars 
were tender, hyperpigmented, and moderately disfiguring.  They 
were slightly depressed and nonadhering.  The Veteran had range 
of motion in the knee from 0 to 125 degrees, with pain.  

The Veteran reported that he had arthralgias of the right ankle 
since his shrapnel wound in service, particularly in the medial 
aspect.  He had difficulty walking and was unable to play contact 
sports.  The Veteran reported that he could stand for 20 minutes 
without pain.  After 40 minutes, he has to sit down.  He uses 
inserts in his shoes and an air splint cast every day.  On 
examination, the Veteran walked with a mild antalgic gait.  He 
had difficulty with toe and heel walk, which were markedly 
antalgic.  He had dorsiflexion to 20 degrees, plantar flexion to 
35 degrees, inversion to 10 degrees and eversion to 25 degrees.  
There was pain with all motions, and the examiner stated that 
joint function would worsen 15 percent during periods of 
exacerbation.  

The Veteran reported that he did not have any problem or 
limitation in his left foot.  The examiner noted an 11 centimeter 
scar in the medial aspect of the left lower leg which was 
moderately tender, moderately disfiguring, and hyperpigmented.  

In connection with another claim, the Veteran was afforded a VA 
examination of his right knee in October 2008, in which the 
examiner discussed the scars on the popliteal fossa.  He stated 
that the scars were 4 1/2 inches, 4 inches, and 2 1/2 inches long 
respectively, and they were 1 centimeter to 1/2 inch wide.  The 
scars were flat and slightly darker than the surrounding skin.  
They were not tender and showed no sign of ulceration.  The scars 
were not adherent to the underlying tissues and caused no 
limitation of function.  

VA outpatient treatment records indicate that the Veteran was 
seen in February 2009 with complaints of right ankle pain.  He 
reported that his ankle "gave out" while he was walking.  On 
examination, there was no swelling, bruising, or skin break.  
There was moderate tenderness to palpation, but all joints were 
intact.  There were no signs of trauma.  X-rays showed no 
evidence of fracture or other abnormalities.  The Veteran was 
referred to podiatry, and during a follow up appointment in March 
2009, his symptoms were essentially unchanged.  He was unable to 
do any toe stands on the right.  There was adequate range of 
motion in the right ankle but there was pain.  The Veteran was 
diagnosed with posterior tibial tendon dysfunction.  In April 
2009, he demonstrated adequate ankle dorsiflexion bilaterally, 
with supination to 15 degrees and pronation to 5 degrees on the 
right.  His gait was antalgic, and he complained of subtalar 
joint pain, which the examiner noted could be secondary to his 
shrapnel injury and attenuation of the muscle and tendon over 
time.

Pursuant to the Board's remand instructions, private treatment 
records identified by the Veteran were obtained and associated 
with the claims file.  These records relate to injuries sustained 
in a motor vehicle accident and are not pertinent to the claims 
on appeal.  


Scars

The Veteran's scars are rated under 38 C.F.R. § 4.118, schedule 
of ratings for disorders of the skin, under Diagnostic Codes 
(DCs) 7801-7805.  The criteria for rating scars were revised, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The 
amendment applies to all applications for benefits received by VA 
on or after October 23, 2008.  See 73 Fed. Reg. 54708- 54710 
(Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2009).  The 
Veteran's claim for benefits was filed prior to October 23, 2008.  
Thus, the Board need not consider the revised criteria.  

However, the introductory paragraph to 38 C.F.R. § 4.118 notes 
that a Veteran who VA rated under diagnostic codes 7800, 7801, 
7802, 7803, 7804, or 7805 before October 23, 2008 can request 
review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, 
irrespective of whether the Veteran's disability has increased 
since the last review.  VA will review that Veteran's disability 
rating to determine whether the Veteran may be entitled to a 
higher disability rating under diagnostic codes 7800, 7801, 7802, 
7804, and 7805.  A request for review pursuant to this rulemaking 
will be treated as a claim for an increased rating for purposes 
of determining the effective date of an increased rating awarded 
as a result of such review; however, in no case will the award be 
effective before October 23, 2008. 

The Board will consider both the new and revised criteria, 
construing the claim for increase very broadly, to include a 
request for review pursuant to the change to the rating criteria.  
Under the rating criteria in effect prior to October 28, 2008, DC 
7801 provides ratings for scars, other than the head, face, or 
neck, that are deep or that cause limited motion.  Such scars in 
an area or areas exceeding 6 square inches (39 sq. cm.) are rated 
10 percent disabling.  Scars in an area or areas exceeding 12 
square inches (77 sq. cm.) are rated 20 percent disabling.  Scars 
in an area or areas exceeding 72 square inches (465 sq. cm.) are 
rated 30 percent disabling.  Scars in an area or areas exceeding 
144 square inches (929 sq.cm.) are rated 40 percent disabling.  
38 C.F.R. § 4.118, DC 7801 (2008).

DC 7802 provides that superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7802 (2008).

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  DC 7804 
provides a 10 percent rating for superficial scars that are 
painful on examination.  A superficial scar is one not associated 
with underlying soft tissue damage.  DC 7805 provides that other 
scars are to be rated on limitation of function of affected part.  
38 C.F.R. § 4.118, DCs 7803-7805 (2008).

When the rating criteria are applied to the above evidence, none 
of the Veteran's scars warrants an increased disability rating.  
The scars located on the right calf are rated as a single 
disability.  During the VA examination of September 2004, these 
scars were found to have a combined area of 12 square 
centimeters.  They were mild to moderately depressed, mild to 
moderately tender, and one of them had a mild ulcer.  They were 
not noted to cause any limitation of function.  Therefore, the 
scars of the right calf do not meet the criteria for a rating in 
excess of the currently assigned 20 percent.  

Similarly, the scarred area of the right popliteal region does 
not warrant a higher disability rating.  During the September 
2004 examination, two scars were identified with a combined area 
of approximately 11 square centimeters, while three scars were 
observed in October 2008 with a combined area of no more than 6 
square inches.  At both times, the scars were found to be 
nonadhering.  Although the Veteran had slightly limited motion in 
the right knee in 2004, this was not attributed to scarring in 
the affected area.  In October 2008, limited motion in the right 
knee was diagnosed as degenerative joint disease, and it was 
specifically noted that the scars caused no limitation of 
function.  This symptomatology is consistent with the currently-
assigned 10 percent rating.  The Board acknowledges that one of 
the scars of the right popliteal fossa had a mild ulcer in 
September 2004.  No such ulcer was seen in October 2008; 
therefore, it is not clear that there is "frequent loss of 
covering of the skin" in this area as contemplated by the former 
DC 7803.  In any event, no more than one such potentially 
unstable scar was noted, which warrants a rating of no more than 
10 percent.  Thus, a higher rating is not available for scars of 
the popliteal fossa, right leg, under any of the relevant DCs.  

Finally, a compensable disability rating is not available for the 
scar of the Veteran's left foot.  During the VA examination in 
September 2004, an 11 centimeter scar was noted which was 
moderately tender, moderately disfiguring, and hyperpigmented.  
The Veteran stated that he did not have any problem or limitation 
in his left foot.  This symptomatology does not warrant a 
compensable rating under any of the relevant DCs.  

The Board has also evaluated the Veteran's scars under the rating 
criteria which took effect on October 23, 2008.  Under DC 7801, 
burn scar(s) or scar(s) due to other causes, not of the head, 
face, or neck, that are deep and nonlinear in an area or areas of 
at least 6 square inches (39 sq. cm.) but less than 12 square 
inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 
4.118, DC 7801.

Under revised DC 7802, burn scar(s) or scar(s) due to other 
causes, not of the head, face, or neck, that are superficial and 
nonlinear in an area or areas of 144 square inches (929 sq. cm.) 
or greater warrant a 10 percent evaluation.  Note (2) under that 
code provides that if multiple qualifying scars are present, a 
separate evaluation is assigned for each affected extremity based 
on the total area of the qualifying scars that affect that 
extremity.  38 C.F.R. § 4.118, DC 7802.

Under the revised DC 7804, one or two scars that are unstable or 
painful warrant a 10 percent evaluation.  Note (2) for that code 
provides that if one or more scars are both unstable and painful, 
10 percent is added to the evaluation based on the total number 
of unstable or painful scars.  Note (3) under that provides that 
scars evaluated under DCs 7800, 7801, 7802, or 7805 may also 
receive an evaluation under DC 7804, when applicable.  38 C.F.R. 
§ 4.118, DC 7804.

The revised DC 7805 provides that other scars (including linear 
scars) and other effects of scars evaluated under DCs 7800, 7801, 
7802, and 7804 require the evaluation of any disabling effect(s) 
not considered in a rating provided under DCs 7800-04 under an 
appropriate DC.  38 C.F.R. § 4.118, DC 7805.

After careful consideration, the Board concludes that a higher 
rating is not available for any of the Veteran's scars under the 
current rating criteria.  Rating criteria based on the total area 
of scarring are essentially unchanged and therefore do not afford 
a higher evaluation for any of the claimed scars.  In addition, 
none of the scars in question have been described as painful or 
unstable, and they have not been noted to cause any limitation in 
function.  

In summary, a disability rating higher than that currently 
assigned is not available for any of the Veteran's claimed scars, 
under either the previous or the revised schedular criteria.  
Accordingly, the claims are denied.  

Residuals of Fragment Wound, Right Leg

The Veteran is seeking a disability rating in excess of 10 
percent for service-connected residuals of a fragment wound.  
Service treatment records reflect that the Veteran was injured by 
a hostile booby-trap in July 1970, sustaining multiple wounds of 
both lower extremities and his left arm.  His initial wounds were 
thoroughly debrided and closed under local and spinal anesthesia.  
Healing was slow and several wound sites had to be partially 
opened to allow drainage of subcutaneous seromas and infected 
hematomas.  The Veteran was hospitalized for nearly two months 
before he was returned to duty.  Two weeks later, he continued to 
complain of severe pain in his right calf.  During a VA 
examination in June 1979, x-rays revealed multiple shrapnel 
particles up to 3 mm long lodged in the soft tissues 
posteromedially.  Service connection was granted for residuals of 
fragment wound, right leg, with retained foreign bodies, 
effective in April 1979, and a 10 percent rating was assigned.  

The Veteran's right leg disability is rated under 38 C.F.R. 
§ 4.73, DC 5311, Injuries to Muscle Group XI, which includes the 
muscles involved in the propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Diagnostic Code 5310 concerns Muscle Group X, which 
encompasses the plantar and dorsal intrinsic muscles of the foot, 
and their functions include movements of the forefoot and toes 
and propulsion thrust in walking.  DC 5312 pertains to Muscle 
Group XII, which includes the muscles involved in extension of 
the toes and stabilization of the arch.  All of these DCs provide 
for a 0 percent disability rating where the disability is slight; 
a 10 percent disability rating where the disability is moderate; 
a 20 percent disability rating where the disability is moderately 
severe, and a maximum 30 percent disability rating where the 
disability is severe.  38 C.F.R. § 4.73, DCs 5311, 5312.

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  Under DCs 5301 through 5323, 
disabilities resulting from muscle injuries shall be classified 
as slight, moderate, moderately severe or severe.  See generally 
38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results from 
an injury that is a simple muscle wound without debridement or 
infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service department 
records must show a superficial wound with brief treatment and 
return to duty, as well as healing with good functional results.  
There must be no evidence of any of the cardinal signs or 
symptoms of muscle disability.  See 38 C.F.R. § 4.56 (d)(1)(ii).  
The objective findings must show that there is a minimal scar, 
and must be negative for evidence of a fascia defect, atrophy, or 
impaired tonus, as well as be negative for impairment of function 
or retained metallic fragments in the muscle tissue.  See 38 
C.F.R. § 4.56 (d)(1)(iii).

Moderate disability of muscles results from through and through 
or deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  It requires some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles results from through and 
through or deep penetrating wound with debridement, prolonged 
infection, sloughing of soft parts, and intermuscular scarring.  
It requires indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles results from through and through 
or deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, sloughing of soft parts, and intermuscular 
binding and scarring.  It requires ragged, depressed and adherent 
scars; loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of severe 
muscle disability: (a) x-ray evidence of minute multiple 
scattered foreign bodies; (b) adhesion of the scar; (c) 
diminished muscle excitability on electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not in 
the track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

Finally, an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b).

Applying the rating criteria to the above evidence, the Board 
finds that a higher rating is warranted for the Veteran's right 
leg disability.  The initial injury included deep penetrating 
wounds with debridement and prolonged infection.  He underwent 
prolonged hospitalization in service, and he has consistently 
complained of weakness, fatigue, and pain associated with his 
right leg injuries.  Objective findings have included entrance 
wounds through at least one muscle group, and x-rays confirm the 
presence of multiple foreign bodies.  These findings constitute 
moderately severe symptomatology consistent with a 20 percent 
rating.  

The Veteran's disability does not manifest severe muscle 
disability to warrant a 30 percent rating.  The evidence does not 
show that the initial injuries were due to a high-velocity 
missile or multiple low-velocity missiles, or that they involved 
shattering bone fracture or open comminuted fracture.  The Board 
acknowledges that the Veteran has mild atrophy of .5 cm in the 
right calf as compared to the left, as well as x-ray evidence of 
multiple retained foreign bodies, which are elements of a higher 
rating.  However, he does not have adhesion of a scar to bone, 
diminished muscle excitability, adaptive contraction of an 
opposing muscle group, or atrophy of muscle groups not in the 
track of the missile.  Ragged, depressed, or adherent scars have 
not been noted on objective examination, and the muscles in the 
wound area have not been found to be soft and flabby or swollen 
and abnormally contracted.  Thus, the Veteran's right leg 
disability does not more closely approximate the criteria for a 
30 percent rating.

Arthralgia, Right Ankle

The Veteran's right ankle disability has been assigned a 10 
percent rating under DC 5271, for limitation of motion of the 
ankle.  This code provides a 10 percent rating for moderate 
limitation and a 20 percent rating for marked limitation of 
motion of the ankle.  A disability rating greater than 20 percent 
is not available under this DC.  See 38 C.F.R. § 4.71a, DC 5271.

The words "moderate" and "marked" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  However, 
the Schedule for Rating Disabilities also provides some guidance 
by defining full range of motion of the ankle as zero to 20 
degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2008).

Applying the rating criteria to the foregoing evidence, the Board 
concludes that the Veteran has marked limitation of motion in the 
right ankle consistent with a 20 percent rating.  Although he 
exhibited normal dorsiflexion and somewhat limited plantar 
flexion, it is significant that the examiner estimated that his 
range of motion would be 15 percent more limited during 
exacerbations.  In addition, the Veteran reports pain, 
tenderness, and weakness in the ankle, and he has difficulty 
walking and standing due to his ankle disability.  Given the 
Veteran's subjective complaints and the predicted additional loss 
of motion, the disability picture more nearly approximates a 
higher evaluation.  Accordingly, a 20 percent rating for right 
ankle arthralgia is granted. 

The Board has considered whether a higher rating may be warranted 
under another DC.  The only DC specific to ankle disabilities 
which affords a rating in excess of 20 percent is DC 5270, 
ankylosis of the ankle.  The evidence does not establish that the 
Veteran has ankylosis of his right ankle.  Therefore, this DC 
does not apply, and no higher rating is available.  

Extraschedular Consideration

The Veteran reports that his claimed disabilities interfere with 
his ability to work as a plasterer in the construction industry.  
He has submitted statements from his colleagues and his spouse 
attesting that he has difficulty performing his duties at work 
due to slow and painful motion caused by his disabilities.  The 
Veteran reports that he expects to retire early because he is 
unable to continue in his occupation.  As such, the Board must 
adjudicate the issue of whether referral for an extraschedular 
rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).

In this instance, the record does not establish that the rating 
criteria are inadequate for rating any of the Veteran's 
disabilities.  The competent medical evidence of record shows 
that the Veteran's right leg and ankle disabilities which are on 
appeal are primarily manifested by pain, tenderness, weakness, 
fatigue, and limitation of motion.  The applicable diagnostic 
codes used to rate his disabilities provide for ratings based on 
such symptomatology.  See 38 C.F.R. § 4.71a, DC 5271; 38 C.F.R. 
§ 4.73, DC 5311; and 38 C.F.R. § 4.118.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 202.  The effects of the Veteran's disabilities have been 
fully considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary at 
this time.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A disability rating in excess of 20 percent for scars, multiple 
residuals of fragment wounds, right calf, is denied.  

A disability rating in excess of 10 percent for scar, residual of 
fragment wound, right leg, popliteal fossa, is denied.  

A compensable rating for a scar, residual of a fragment wound, 
left foot, is denied.  

A disability rating of 20 percent, but no higher, for residuals 
of fragment wound, right leg, with retained foreign bodies, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits. 

A disability rating of 20 percent for right ankle arthralgia is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits. 




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


